DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nick et al., US 2014/0027673 in view of Adriani et al., US 2010/0297798.
Regarding claims 1 and 8-11, Nick teaches A backlight module, comprising: a light guide unit having a light entrance side; at least one light emitting unit corresponding to the light entrance side; and an optical unit corresponding to the light entrance side and disposed between the light guide unit and the at least one light emitting unit, the optical unit including: a quantum dot gel layer having a first side and a second side; and a first shielding layer  having a chemically treated surface disposed on the first side of the quantum dot gel layer and a second shielding layer having a chemically treated surface disposed on the second side of the quantum dot gel layer; wherein the quantum dot gel layer includes a high quantum dot dispersion composition and a plurality of quantum dots dispersed in the high quantum dot dispersion composition ([0006 and 0012]).  Nick further teaches the dispersion composition includes a photoinitiator ([0010]), scattering particles (id), thiol compound ([0140]), monofunctional acrylic monomer ([0106]), organosilicon grafted oligomer and inhibitor ([0106]).  Nick fails to teach the exact weight percentages of the claim, and further fails to teach a multifunctional acrylic monomer.
In the same field of endeavor of quantum dot functional layers, Adriani teaches the layer may have both a monofunctional acrylic monomer as well as a multifunctional acrylic monomer ([0013]).  Further, it would have been obvious for one of ordinary skill in the art at the time of filing to provide a monofunctional as well as multifunctional acrylic monomer in order to incorporate all of the increased functionality of the multifunctional acrylic monomer for quantum dot gel formation.
Regarding claim 2, Nick and Adriani teach the invention as explained above and Nick further teaches a plurality of quantum dots dispersed in the high quantum dot dispersion composition, wherein the plurality of quantum dots is modified by a surface modifying material, and the surface modifying material has functional groups selected from a group consisting of R3P, R3PO, RNH2, RCOOH, RSH and RPO3H2, where R is a linear or branched long-chain alkyl, aryl, arylalkyl or alkaryl group ([0141-0142]). 
Regarding claim 3, Nick and Adriani teach the invention as explained above and Nick further teaches the thiol compound is a primary thiol compound or a secondary thiol compound, and is selected from a group consisting of 2, 2'- (ethylenedioxy)diethyl mercaptan, 2,2'-thiodiethanethiol, trimethylolpropane tris(3-mercaptopropionate), poly(ethylene glycol) dithiol, pentaerythritol tetrakis (3-mercaptopropionate), ethylene glycol bis-mercaptoacetate, and ethyl 2-mercaptopropionate ([0177]).
Regarding claim 4, Nick and Adriani teach the invention as explained above and Nick further teaches the monofunctional acrylic monomer is selected from a group consisting of tetrahydrofurfuryl methacrylate, stearyl acrylate, lauryl methacrylate, lauryl acrylate, isobornyl methacrylate, tridecyl acrylate, alkoxylated nonylphenol acrylate, tetraethylene glycol dimethacrylate, polyethylene glycol (600) dimethacrylate, tripropylene glycol diacrylate and ethoxylated (10) bisphenol A dimethacrylate ([0106]).
Regarding claim 5, Nick and Adriani teach the invention as explained above and Adriani further teaches the multifunctional acrylic monomer is selected from a group consisting of trimethylolpropane triacrylate, trimethylolpropane trimethacrylate, ethoxylated (20) trimethylolpropane triacrylate, and pentaerythritol triacrylate ([0013]).  It would have been obvious to combine the teachings for the reasons set forth above regarding claim 1.
Regarding claim 6, Nick and Adriani teach the invention as explained above and Nick further teaches the organosilicon grafted oligomer is selected from a group consisting of silicone acrylate and silicone epoxy resin ([0086]).
Regarding claim 7, Nick and Adriani teach the invention as explained above and Nick further teaches the inhibitor is selected from a group consisting of pyrogallol (PYR), hydroquinone, catechol, potassium iodide-iodine mixtures, hindered phenolics, aluminum/ ammonium cupferronate salts (N- nitrosophenyl hydroxylamine ammonium salt/ N-nitroso-N- phenylhydroxylamine aluminum salt), 3-propenylphenol triaryl phosphines, triaryl phosphines, triaryl phosphites, phosphonic acid, and a combination of an alkenyl-phenol and cupferronate salt ([0214]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875